SHERWOOD, J.
This time Wesley and Jack were indicted for burglary and larceny perpetrated in the store house of Smith & Peck. They were convicted of burglary alone, however, and their respective punishments for such wrongdoing assessed at three years in the penitentiary.
The court, of its own motion, and over the objection and exception of defendants gave instruction 5 in relation to an accomplice which displays the same error as that commented on about instruction 4, in State v. Wesley Sprague (wherein Wesley was convicted of larceny of the goods of the Dent County Mercantile Company, and Jack acquitted).
The instruction in that case, as in this, did not define the word “corroboration.”
Judgment reversed and cause remanded.
All concur.